          Case 3:20-cr-00002-MMD-WGC Document 57 Filed 08/07/20 Page 1 of 4



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        3:20-CR-002-MMD-WGC

 9                  Plaintiff,                      Final Order of Forfeiture

10          v.

11 RUBEN PAUL PHILL,

12                  Defendant.

13         The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2) 18 U.S.C. § 924(d)(1)

15 with 28 U.S.C. § 2461(c) based upon the plea of guilty by Ruben Paul Phill to the criminal

16 offense, forfeiting the property set forth in the Memorandum in Support of Plea and the

17 Forfeiture Allegation of the Superseding Information and shown by the United States to

18 have the requisite nexus to the offense to which Ruben Paul Phill pled guilty.

19 Memorandum in Support of Plea, ECF No. 24; Superseding Information, ECF No. 34;

20 Arraignment & Plea, ECF No. 36; Preliminary Order of Forfeiture, ECF No. 38; Amended

21 Preliminary Order of Forfeiture, ECF No. 44.

22         This Court finds that on the government’s motion, the court may at any time enter
23 an order of forfeiture or amend an existing order of forfeiture to include subsequently

24 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

25 32.2(b)(2)(C).

26         This Court finds the United States published the notice of forfeiture in accordance
27 with the law via the official government internet forfeiture site, www.forfeiture.gov,

28 consecutively from May 17, 2020, through June 15, 2020, notifying all potential third
           Case 3:20-cr-00002-MMD-WGC Document 57 Filed 08/07/20 Page 2 of 4



 1   parties of their right to petition the Court. Notice of Filing Proof of Publication Exhibits,

 2   ECF No. 39-1, p. 5.

 3          This Court finds no petition was filed herein by or on behalf of any person or entity

 4   and the time for filing such petitions and claims has expired.

 5          This Court finds no petitions are pending with regard to the property named herein

 6   and the time for presenting such petitions has expired.

 7          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 8   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 9   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

10   Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

11   924(d)(1) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of

12   according to law:

13              1. a Glock 22, .40 caliber pistol bearing serial number CWE930 US;

14              2. 38 rounds Federal 9mm ammunition;

15              3. 50 rounds Federal .22LR ammunition

16              4. 40 rounds Frontier .223 ammunition;

17              5. 50 rounds Winchester FMJ(Target) .40 S&W ammunition; and

18              6. any and all ammunition

19   (all of which constitutes property).

20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

21   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

22   deposit, as well as any income derived as a result of the government’s management of any

23   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

24   disposed of according to law.

25   ///

26   ///

27   ///

28   ///
                                                     2
          Case 3:20-cr-00002-MMD-WGC Document 57 Filed 08/07/20 Page 3 of 4



 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 2   copies of this Order to all counsel of record.

 3                 August 7
            DATED _____________________, 2020.

 4

 5

 6                                               MIRANDA M. DU
                                                 UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
          Case 3:20-cr-00002-MMD-WGC Document 57
                                              56 Filed 08/07/20
                                                       08/06/20 Page 4 of 4



 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   August 6, 2020.

 4                                                   /s/ Heidi L. Skillin
                                                     HEIDI L. SKILLIN
 5                                                   FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 4
